— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered March 28, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the court’s refusal to charge criminally negligent homicide is foreclosed by the jury’s convicting him of manslaughter in the first degree, despite the availability of the lesser offense of manslaughter in the second degree (see, People v Carter, 137 AD2d 826; see also, People v Boettcher, 69 NY2d 174, 180; People v Richette, 33 NY2d 42, 44-45).
Moreover, the trial court properly determined that there was no view of the evidence that would support a finding that the defendant was guilty of the lesser offense of criminally negligent homicide but not the greater offense of manslaughter in the second degree (see, People v Glover, 57 NY2d 61, 63). According to the evidence presented by the People, the defendant’s stabbing of the victim was intentional, while the defendant maintained that his death was the result of an accident, thus requiring a verdict of either guilty of manslaughter in the first degree or not guilty. Viewing the evidence in the light most favorable to the defendant, there is no view of the evidence which would support a finding that the defendant acted with criminal negligence in causing the death of the victim (see, People v Carter, supra).
*718The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). We have reviewed the defendant’s further contentions and find them either unpreserved for appellate review or without merit. Mangano, J. P., Lawrence, Rubin and Kooper, JJ., concur.